DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Page 4, lines 29-30, the phrase “A handle 44 is engaged to and extends from a respective opposing end 40 of the panel 18” is unclear since Figs. 1, 2, and 4 only illustrate a single handle 44 extending from only one of the ends 40 of the panel 18 and that the phrase alludes to a handle being engaged to and extending from opposing ends 40 of the panel 18 which is not the case.  Possibly the phrase should be rewritten as --A handle 44 is engaged to and extends from one of the opposing ends 40 of the panel--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 7, 15, and 17, the term “a respective ring” renders the claim vague and indefinite since it fails to positively refer back to and further modify the initially and previously recited terms “a pair of rings”.  Possibly the phrase should be rewritten as --a respective ring of the pair of rings--.
In regard to claims 8, 16, and 17, the phrase “a handle engaged to and extending from a respective opposing end of the panel” renders the claim vague and indefinite since the handle 44 extends from only one of the ends of the ends 40 of the panel 18 and not each of the opposing ends 40 of the panel 18 as the phrase in question can be interpreted.  Possibly the phrase should be rewritten as --a handle engaged to and extending from one of the opposing ends of the panel--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acree 1,072,374 in view of Nelson 2009/0288333 or Regan et al. 5,651,211.
In regard to claims 1 and 9, Acree discloses an insect trapping device comprising:  a housing (1-6) defining an interior space (1), the housing having a top (4, 6), the top being open (see Figs. 1-2); a fastener (13) engaged to a back of the housing and being configured for engaging a substrate (14), such that the housing is mounted thereto; and a fly catching liquid or other suitable material placed in the housing (see Fig. 2), but does not disclose a panel selectively insertable through the top into the interior space; and an adhesive compound and an attractant positioned upon a surface of the panel, wherein the attractant is configured for attracting insects into the interior space and the adhesive compound is configured for trapping insects landing upon the panel.  Nelson and Regan et al. disclose a panel (glueboards 122, 123, 125, 308 OR 150, 158) selectively insertable through the top (open tops of 102, 300 OR open top of 112, 142) into the interior space (interiors of 102, 308 OR interior of 112, 110); and an adhesive compound and an attractant (bait incorporated into glueboard; see para. 0040 OR 158; see col. 6, line 62-67) positioned upon a surface of the panel, wherein the attractant is configured for attracting insects into the interior space and the adhesive compound is configured for trapping insects landing upon the panel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insect trapping device of Acree such that a panel selectively insertable through the top into the interior space; and an adhesive compound and an attractant positioned upon a surface of the panel, wherein the attractant is configured for attracting insects into the interior space and the adhesive compound is configured for trapping insects landing upon the panel in view of Nelson or Regan et al. in order to provide a substrate upon which the adhesive with means for attracting the insects to contact the adhesive is positioned thereon in order to provide a trapping means that may be readily replaced without having to throw away the housing with trapping means of Acree so as to reduce overall waste and to utilize an adhesive trapping means versus the liquid of Acree which could spill and create a mess that the user may be required to clean up in the event there is spillage.  
In regard to claims 2 and 10, Acree discloses wherein the housing is cuboid shaped (see Figs. 1-2).
Claim(s) 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acree 1,072,374 in view of Nelson 2009/0288333 or Regan et al. 5,651,211 as applied to claims 1, 9 above, and further in view of Wenner 7,748,159.
In regard to claims 3 and 11, Acree discloses wherein the fastener (13) comprises suction disks which are glued or otherwise fastened by their tips to the back (5) of the housing (1), but do not disclose wherein the fastener comprises an adhesive strip.  Wenner discloses wherein the fastener comprises an adhesive strip (mounting mechanism 16 comprises at least one pressure sensitive adhesive pad 32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the fastener which comprises an adhesive strip of Wenner for the suction cups Acree in order to provide an alternative form of fastener which can be equally as effective in mounting the housing to a substrate.
Claim(s) 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acree 1,072,374 in view of Nelson 2009/0288333 or Regan et al. 5,651,211 and Wenner 7,748,159 as applied to claims 3, 11 above, and further in view of Newman 4,678,150 or Bell 2004/0041066.
Acree, Nelson or Regan et al., and Wenner do not disclose wherein the back of the housing has a recess extending thereinto, the adhesive strip being positioned in the recess, such that the housing is mountable flush to the substrate.  Newman and Bell disclose wherein the back of the housing (15 OR back of 20) has a recess (19 OR 16) extending thereinto, the adhesive strip (17-18 OR 14, 32, 34, 42, 44) being positioned in the recess (see Figs. 2-3 OR see Fig. 2), such that the housing is mountable flush to the substrate (see Fig. 1 OR see Fig. 5 or 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the back of the housing of Acree, Nelson or Regan et al., and Wenner such that the back of the housing has a recess extending thereinto, the adhesive strip being positioned in the recess, such that the housing is mountable flush to the substrate in view of Newman or Bell in order to provide an installation of the insect trapping device which sits as closely as possible to the substrate so as to position the housing as close as possible to the substrate where the insects to be trapped are located and to provide a visually pleasing appearance.
Claim(s) 5, 8, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acree 1,072,374 in view of Nelson 2009/0288333 or Regan et al. 5,651,211 as applied to claims 1, 9 above, and further in view of Vasudeva 2015/0216159 or Burrows et al. 6,108,965.
In regard to claims 5, 8, 13, and 16, Acree and Nelson or Regan et al. do not disclose wherein the panel is trough shaped or a handle engaged to and extending from a respective opposing end of the panel, proximate to an upper limit thereof, wherein the handle is configured for grasping in digits of a hand of a user, positioning the user for removing the panel from the interior space.  Vasudeva and Burrows et al. disclose a panel (tray 5 OR 30) which is trough shaped (see Fig. 3 OR see Fig. 1) and has an adhesive compound (glue pad/strip 4 OR 35) positioned upon a surface of the panel (top inner surface of 5 OR top inner surfaces of 30) and a handle (flange extending about perimeter of 5 OR upper end of 34; also see col. 5, lines 6-10) engaged to and extending from a respective opposing end of the panel, proximate to an upper limit thereof (see Fig. 3 OR see Fig. 1), wherein the handle is configured for grasping in digits of a hand of a user, positioning the user for removing the panel from the interior space.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the panel of Acree and Nelson or Regan et al. such that the panel is trough shaped and has a handle engaged to and extending from an end of the panel, proximate to an upper limit thereof, wherein the handle is configured for grasping in digits of a hand of a user, positioning the user for removing the panel from the interior space in view of Vasudeva or Burrows et al. in order to provide a volume to the panel so as to be able to trap a greater number of insects in the trapping device and to provide a means for the user to grasp the panel to manipulate the panel when installing or removing the panel from the housing.
Claim(s) 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acree 1,072,374 in view of Nelson 2009/0288333 or Regan et al. 5,651,211 as applied to claims 1, 9 above, and further in view of Nishimura 3,913,259.
In regard to claims 6 and 14, Acree and Nelson or Regan et al. do not disclose wherein the adhesive compound comprises rosin, rubber, or combination thereof.  Nishimura discloses wherein the adhesive compound comprises rosin, rubber, or combination thereof (see col. 2, line 21 to col. 4, line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive compound of Acree and Nelson or Regan et al. such that the adhesive compound comprises rosin, rubber, or combination thereof in view of Nishimura in order to provide an adhesive compound that utilizes a composition comprising a mixture of softener and tackifying resin (rosin, rubber) so as to provide an adhesive composition that remains of suitable stickiness for a prolonged period of time and as a degree of fluidity which will arrest the legs of insects of small weight.
Claim(s) 1, 2, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acevedo 5,649,385 in view of Nelson 2009/0288333 or Regan et al. 5,651,211.
In regard to claims 1 and 9, Acevedo discloses an insect trapping device (10) comprising:  a housing (10a) defining an interior space (17), the housing having a top (6), the top being open (22); a fastener (13) engaged to a back of the housing (9) and being configured for engaging a substrate (52), such that the housing is mounted thereto, and an adhesive compound (30, 32) disposed within the housing and the adhesive compound is configured for trapping insects landing upon the panel, but does not disclose a panel selectively insertable through the top into the interior space; and an adhesive compound and an attractant positioned upon a surface of the panel, wherein the attractant is configured for attracting insects into the interior space.  Nelson and Regan et al. disclose a panel (glueboards 122, 123, 125, 308 OR 150, 158) selectively insertable through the top (open tops of 102, 300 OR open top of 112, 142) into the interior space (interiors of 102, 308 OR interior of 112, 110); and an adhesive compound and an attractant (bait incorporated into glueboard; see para. 0040 OR 158; see col. 6, line 62-67) positioned upon a surface of the panel, wherein the attractant is configured for attracting insects into the interior space and the adhesive compound is configured for trapping insects landing upon the panel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insect trapping device of Acevedo such that a panel selectively insertable through the top into the interior space; and an adhesive compound and an attractant positioned upon a surface of the panel, wherein the attractant is configured for attracting insects into the interior space and the adhesive compound is configured for trapping insects landing upon the panel in view of Nelson or Regan et al. in order to provide a substrate upon which the adhesive with means for attracting the insects to contact the adhesive is positioned thereon in order to provide a trapping means that may be readily replaced without having to throw away the housing with trapping means of Acevedo so as to reduce overall waste.  
In regard to claims 2 and 10, Acevedo discloses wherein the housing is cuboid shaped (see Figs. 1, 2B, 3).
In regard to claims 3 and 11, Acevedo discloses wherein the fastener (13) comprises an adhesive strip.  
Claim(s) 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acree 1,072,374 in view of Nelson 2009/0288333 or Regan et al. 5,651,211 as applied to claims 3, 11 above, and further in view of Newman 4,678,150 or Bell 2004/0041066.
Acevedo and Nelson or Regan et al. do not disclose wherein the back of the housing has a recess extending thereinto, the adhesive strip being positioned in the recess, such that the housing is mountable flush to the substrate.  Newman and Bell disclose wherein the back of the housing (15 OR back of 20) has a recess (19 OR 16) extending thereinto, the adhesive strip (17-18 OR 14, 32, 34, 42, 44) being positioned in the recess (see Figs. 2-3 OR see Fig. 2), such that the housing is mountable flush to the substrate (see Fig. 1 OR see Fig. 5 or 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the back of the housing of Acevedo and Nelson or Regan et al. such that the back of the housing has a recess extending thereinto, the adhesive strip being positioned in the recess, such that the housing is mountable flush to the substrate in view of Newman or Bell in order to provide an installation of the insect trapping device which sits as closely as possible to the substrate so as to position the housing as close as possible to the substrate where the insects to be trapped are located and to provide a visually pleasing appearance.
Claim(s) 5, 8, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acevedo 5,649,385 in view of Nelson 2009/0288333 or Regan et al. 5,651,211 as applied to claims 1, 9 above, and further in view of Vasudeva 2015/0216159 or Burrows et al. 6,108,965.
In regard to claims 5, 8, 13, and 16, Acevedo and Nelson or Regan et al. do not disclose wherein the panel is trough shaped or a handle engaged to and extending from a respective opposing end of the panel, proximate to an upper limit thereof, wherein the handle is configured for grasping in digits of a hand of a user, positioning the user for removing the panel from the interior space.  Vasudeva and Burrows et al. disclose a panel (tray 5 OR 30) which is trough shaped (see Fig. 3 OR see Fig. 1) and has an adhesive compound (glue pad/strip 4 OR 35) positioned upon a surface of the panel (top inner surface of 5 OR top inner surfaces of 30) and a handle (flange extending about perimeter of 5 OR upper end of 34; also see col. 5, lines 6-10) engaged to and extending from a respective opposing end of the panel, proximate to an upper limit thereof (see Fig. 3 OR see Fig. 1), wherein the handle is configured for grasping in digits of a hand of a user, positioning the user for removing the panel from the interior space.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the panel of Acevedo and Nelson or Regan et al. such that the panel is trough shaped and has a handle engaged to and extending from an end of the panel, proximate to an upper limit thereof, wherein the handle is configured for grasping in digits of a hand of a user, positioning the user for removing the panel from the interior space in view of Vasudeva or Burrows et al. in order to provide a volume to the panel so as to be able to trap a greater number of insects in the trapping device and to provide a means for the user to grasp the panel to manipulate the panel when installing or removing the panel from the housing.
Claim(s) 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acevedo 5,649,385 in view of Nelson 2009/0288333 or Regan et al. 5,651,211 as applied to claims 1, 9 above, and further in view of Nishimura 3,913,259.
In regard to claims 6 and 14, Acevedo and Nelson or Regan et al. do not disclose wherein the adhesive compound comprises rosin, rubber, or combination thereof.  Nishimura discloses wherein the adhesive compound comprises rosin, rubber, or combination thereof (see col. 2, line 21 to col. 4, line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adhesive compound of Acevedo and Nelson or Regan et al. such that the adhesive compound comprises rosin, rubber, or combination thereof in view of Nishimura in order to provide an adhesive compound that utilizes a composition comprising a mixture of softener and tackifying resin (rosin, rubber) so as to provide an adhesive composition that remains of suitable stickiness for a prolonged period of time and as a degree of fluidity which will arrest the legs of insects of small weight.

Allowable Subject Matter
Claims 7, 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA